Mr. Justice Eakin
delivered the opinion of the court. -
1, 2. This is a proceeding by writ to review the action of the County Court of Crook County in submit-' ting to the voters of the county the matter of the creation and establishment of Jefferson County, brought here by appeal. The plaintiff A. D. Bussell by attorneys moves to dismiss the appeal, which motion is signed by A. D. Russell, petitioner, and by W. P. Myers and Claude McColloch as petiiioner’s attorneys. The proceeding was commenced and conducted in the Circuit Court by M. R. Elliott and TST. G. Wallace, attorneys for plaintiff. The appearance and objects sought to be obtained by Meyers and McColloch are antagonistic to the purposes of plaintiff’s original attorneys, and without their concurrence. Sections 1086, 1087, L. O. L., provide how a change or substitution of attorneys may be accomplished. Myers and McColloch have not been substituted or otherwise recognized as attorneys in the case, and under present conditions they cannot be recognized here until regularly substituted or changed. The general rule is that a party to litigation may settle, the case out of *171court or dismiss a case pending if it works no injury to the attorneys. However, in this case it appears that others than plaintiff are interested in the result to be accomplished, the matter in controversy being one of public interest; and the case should be disposed of on the merits in the interest of the public, as the original attorneys have not withdrawn or consented to such dismissal.
The motion is denied. Denied.